Citation Nr: 0031117	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-08 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel






INTRODUCTION

The veteran served on active duty from April 1971 to March 
1974.  The veteran also had 2 years, 11 months, and 28 days 
of additional active duty service, including service in the 
Republic of Vietnam.

This appeal arises from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  That decision also denied an increased 
rating for the veteran's service-connected post traumatic 
synovitis of the left knee, with internal derangement, and 
entitlement to a permanent and total disability rating for 
pension purposes.  The veteran appealed only the issues of 
service connection for post traumatic stress disorder and 
entitlement to a permanent and total disability rating for 
pension purposes.  A September 1999 RO decision granted 
entitlement to a permanent and total disability rating for 
pension purposes, effective from September 30, 1996.  As 
there is no notice of disagreement (NOD) or substantive 
appeal of record as to the assigned affective date, that 
issue is not before the Board.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200 (1999); Marsh v. West, 11 Vet. App. 
468, 470 (1998); Grantham v. Brown, 114 F.3d 1156, 1159 
(Fed. Cir. 1997); Garlejo v. Brown, 10 Vet. App. 229, 232 
(1997).

In a statement received in September 1998 the veteran 
indicated he was "writing to put in a claim."  He then 
reported numbness and tingling in his upper and lower 
extremities, and indicated he "would like to be seen by a 
doctor about these [sic] problems."  As it is not clear from 
this statement whether the veteran intended to file a claim 
for service connection for these disorders, or whether he 
intended these disorders be evaluated as part of his claim 
for entitlement to a permanent and total disability rating 
for pension purposes, this issue is referred to the RO for 
clarification and any action deemed appropriate.

The Board also notes that the veteran, on his VA Form 9 
substantive appeal, which was received in March 1997, checked 
the "yes" boxes, indicating he desired both a hearing 
before a member of the Board and an RO hearing.  In a June 
2000 letter the RO advised the veteran that a Travel Board 
hearing had been scheduled for July 17, 2000.  In a statement 
received on that date, the veteran indicated he was 
withdrawing his request for a Travel Board hearing, and did 
not desire to reschedule a hearing.  Accordingly, the 
veteran's hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.702(e) (2000).


REMAND

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000).

In January 1981 the RO denied the veteran's claim for service 
connection for impotency and a nervous condition, both as due 
to exposure to Agent Orange.  The veteran did not appeal this 
determination.  In a statement received in September 1996 the 
veteran indicated he was disabled, in part due to "post 
trauma [sic] syndrome."  In the January 1997 decision on 
appeal, the RO denied service connection for post traumatic 
stress disorder (PTSD).  The veteran filed an NOD as to that 
issue in February 1997.  The veteran's substantive appeal, 
received in March 1997, again contained the veteran's 
notation indicating he was appealing the denial of service 
connection for PTSD.  In a September 1999 supplemental 
statement of the case (SSOC) the RO recharacterized the issue 
as whether new and material evidence had been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, claimed as PTSD.  The RO 
explained that "[a] claim for service connection for a 
'nervous condition' was denied with notification mailed 1-23-
81.  No timely appeal was filed.  The veteran now claims to 
be suffering from a nervous condition, namely [PTSD]."

A claim for service connection for a nervous condition due to 
exposure to Agent Orange, however, is a different claim from 
service connection for PTSD.  See generally Butts v. Brown, 5 
Vet. App. 532 (1993).  Also, a claim for service connection 
for a nervous condition is a different claim than one for 
service connection for PTSD.  See Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996); Ashford v. Brown, 10 Vet. App. 120 
(1997).  The United States Court of Appeals for the Federal 
Circuit (Fed. Cir.) has also held that the veteran's rights 
and interests should not be foreclosed by the way in which 
the agency framed the issue under dispute.  See Collaro v. 
West, 136 F.3d 1304, 1309 (Fed. Cir. 1998); see also Barnett 
v. Brown, 8 Vet. App. 1 (1995); Curry v. Brown, 7 Vet. 
App. 59, 66 (1994); Bernard v. Brown, 4 Vet. App. 384, 393-
395 (1993).  Thus, the Board finds a remand for RO 
consideration of the claim as characterized on the front page 
of this decision, and to give the veteran the opportunity to 
present evidence or argument on the appealed issue, is 
necessary.  Id.

Initially, the Board notes the veteran was diagnosed with 
PTSD during two private psychiatric examinations in January 
1993, for purposes of obtaining Social Security Disability 
benefits.  Those diagnoses were based upon the veteran's 
reported history of being in combat (details not specified), 
and "Vietnam Syndrome."

On remand, the RO should make a determination of whether the 
veteran engaged in combat with the enemy, as set forth in 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), and 
38 C.F.R. § 3.304(f) (2000).  The Board also notes that VA's 
General Counsel has indicated that the ordinary meaning of 
"engaged in combat with the enemy," requires that the 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  Such a determination is to be made on a 
case-by-case basis.  VAOPGCPREC 12-99.  If the determination 
of combat is negative, the RO should send a letter to the 
veteran requesting that he give full and complete details of 
his claimed stressors.  When, during the course of review, it 
is determined that further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

If it is determined that the veteran did not engage in combat 
with the enemy and his claimed stressors are potentially 
verifiable, those alleged stressors, together with the 
veteran's DD 214 and any other pertinent documentation 
necessary, including a copy of this remand, should be 
forwarded to the U. S. Armed Service Center for Research of 
Unit Records (USASCRUR), for verification.  If the USASCRUR 
recommends further development through any other agencies, 
that development should be accomplished.

If it is determined that the veteran engaged in combat with 
the enemy or that his claimed stressors have been verified, 
he should be provided a VA psychiatric examination to 
determine the etiology of any Axis I psychiatric disorder 
that may be present.  If PTSD is diagnosed, the examiner must 
relate that diagnosis either to combat (if that has been 
determined by the RO), or to any verified stressors.

In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
request that he provide a complete and 
detailed report of his claimed stressors, 
to include the units he was assigned to 
or served with in Vietnam, the bases 
where he was stationed, and any other 
information which would aid in verifying 
his stressors.  He should also be advised 
that, if he has any additional evidence 
relevant to his claim, to include lay 
statements pertaining to any of his 
alleged stressors, or VA or non-VA 
medical records relating to psychiatric 
evaluation or treatment, that he should 
submit that evidence, or request that the 
RO obtain that evidence.  Any additional 
evidence that is obtained should be 
associated with the claims file.

2.  After completion of the above, and 
even if no further information is 
received from the veteran, the RO should 
make a determination of whether the 
veteran engaged in combat with the enemy 
in Vietnam, in compliance with 38 C.F.R. 
§ 3.304(f) (2000); Collette, supra, and 
VAOPGCPREC 12-99.  If that determination 
is negative, the RO should determine 
whether the veteran's claimed stressors 
are sufficient to submit to the USASCRUR 
for verification.  If so, the RO should 
prepare a detailed summary of the 
veteran's stressors, associate one copy 
of that report with the claims file, and 
send another copy, together with the 
veteran's DD 214 and any other pertinent 
documentation necessary for verification, 
including a copy of this REMAND, to the 
USASCRUR for verification.  The USASCRUR 
response should be associated with the 
claims file.

3.  After completion of the above, if it 
has been determined that the veteran did 
not engage in combat with the enemy, and 
his claimed stressors cannot be verified, 
proceed to paragraph 5.  If it has been 
determined that the veteran either 
engaged in combat with the enemy or that 
any of his claimed stressors have been 
verified, proceed to paragraph 4.

4.  After completion of the above, and 
only if it has been determined that the 
veteran either engaged in combat with the 
enemy or that any of his claimed 
stressors have been verified, the RO 
should arrange for the veteran to be 
afforded a VA psychiatric examination for 
the purpose of determining whether the 
diagnostic criteria for PTSD are met and, 
if so, whether it is at least as likely 
as not that such is causally linked 
either to the veteran's combat, if such 
is confirmed, or to any stressor(s) that 
has been verified.  The claims file and a 
copy of this REMAND must be provided to 
the psychiatrist for review prior to the 
examination.  All indicated studies, 
including PTSD sub scales, are to be 
performed.

The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claim.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

5.  After completion of the above, the RO 
should review the examination report to 
determine if it is sufficient to properly 
adjudicate the veteran's claim for 
service connection for PTSD.  If not, the 
report should be returned as inadequate 
for adjudication or rating purposes.  See 
38 C.F.R. § 4.2; Bruce v. West, 11 Vet. 
App. 405, 410 (1998); Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

6.  The RO should then adjudicate the 
issue of service connection for PTSD as 
an original claim, on the merits, on the 
basis on all the evidence of record and 
all applicable statutes, regulations, and 
caselaw, including both the former and 
revised 38 C.F.R. § 3.304(f).  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
fulfill the duty to assist, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 8 -


